Case 2:20-cv-02250-CAS-SK Document 284 Filed 02/22/21 Page 1 of 3 Page ID #:11447



   1   MICHAEL A. JACOBS (CA SBN 111664)
       THOMAS J. PARDINI (CA SBN 313401)
   2   MORRISON & FOERSTER LLP
       425 Market Street
   3   San Francisco, CA 94105-2482
       Telephone: (415) 268-7000
   4   Facsimile: (415) 268-7522
       mjacobs@mofo.com; tpardini@mofo.com
   5
       BENJAMIN J. FOX (CA SBN 193374)
   6   RYAN J. MALLOY (CA SBN 253512)
       SOO J. PARK (CA SBN 300988)
   7   MORRISON & FOERSTER LLP
       707 Wilshire Boulevard, Suite 6000
   8   Los Angeles, CA 90017-3543
       Telephone: (213) 892-5200
   9   Facsimile: (213) 892-5454
       bfox@mofo.com; rmalloy@mofo.com;
  10   spark@mofo.com
  11   Attorneys for Plaintiff/Defendants
       QUIBI HOLDINGS, LLC, WNDRCO
  12   HOLDINGS, LLC, QBI HOLDINGS, LLC,
       NEW QBI, LLC, JEFFREY KATZENBERG,
  13   CLIFTON L. SMITH, JR., JOSEPH
       BURFITT, ROBERT A. POST, JR., ERIC
  14   BUEHL, and BLAKE BARNES
  15
                            UNITED STATES DISTRICT COURT
  16
                          CENTRAL DISTRICT OF CALIFORNIA
  17
                                      WESTERN DIVISION
  18
  19   QUIBI HOLDINGS, LLC,                    Case No.: 2:20-CV-02250-CAS-SK
  20                    Plaintiff,             QUIBI’S NOTICE OF MOTION
                                               AND MOTION TO COMPEL
  21        v.                                 AMENDED RESPONSES TO
                                               QUIBI’S REQUESTS FOR
  22   INTERLUDE US, INC. d/b/a EKO; and       ADMISSION
       JBF INTERLUDE 2009 LTD. –
  23   ISRAEL,                                 [Discovery Document: Referred to
                                               Magistrate Judge Steve Kim]
  24                    Defendants,
  25                                           Judge:    Hon. Steve Kim
                                               Date:     March 17, 2021
  26                                           Time:     10:00 AM
                                               Crtrm:    540
  27
  28
Case 2:20-cv-02250-CAS-SK Document 284 Filed 02/22/21 Page 2 of 3 Page ID #:11448



   1   JBF INTERLUDE 2009 LTD and               Case No.: 2:20-CV-02299-CAS-SK
       INTERLUDE U.S., INC., d/b/a EKO,         (CONSOLIDATED)
   2
                        Plaintiffs,             Fact Discovery Cutoff: Sept. 14,
   3                                            2021
             v.
   4                                            Expert Discovery Cutoff: Jan. 11,
       QUIBI HOLDINGS, LLC, WNDRCO              2022
   5   HOLDINGS, LLC, QBI HOLDINGS,
       LLC, NEW QBI, LLC, CLIFTON L.            Pretrial Conference: March 28,
   6   SMITH, JR., JOSEPH BURFITT,              2022
       ROBERT A. POST, JR., BLAKE
   7   BARNES, ERIC BUEHL, AND                  Trial: April 19, 2022
       JEFFREY KATZENBERG,
   8
                        Defendants.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-02250-CAS-SK Document 284 Filed 02/22/21 Page 3 of 3 Page ID #:11449



   1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2         Please take notice that on March 17, 2021 or as soon thereafter as the matter
   3   may be heard, in Courtroom 540 of the United States District Court for the Central
   4   District of California, located at 255 E. Temple Street, Los Angeles, California, the
   5   Honorable Steve Kim presiding, Quibi Holdings, LLC and the individual
   6   defendants (“Quibi”), in accordance with Civil Local Rules 37-1 and 37-2, move to
   7   compel proper responses to or deem admitted Eko’s responses to Quibi’s First and
   8   Second Sets of Requests for Admission Nos. 1-2, 26, 28, 36, 39-40, 50-51, 55, 61-
   9   64, 66-67, 74, 76, 78, 80, 82, 86, 88, and 96. Quibi also requests an award of its
  10   reasonable fees incurred in bringing this motion. Fed. R. Civ. P 37(a)(5).
  11         The grounds for this motion are that Eko’s answers to Quibi’s First and
  12   Second Sets of Requests for Admission fail to comply with the Federal Rules, as
  13   explained in Quibi’s portion of the accompanying Joint Stipulation.
  14         This motion is made following several conferences of counsel pursuant to
  15   Local Rule 37-1, the last of which took place on December 23, 2020.
  16
  17
  18   Dated: February 22, 2021               MORRISON & FOERSTER LLP
  19
                                              By: /s/ Benjamin J. Fox
  20
                                                  Benjamin J. Fox
  21
                                                    Attorneys for Plaintiff/Defendants
  22                                                QUIBI HOLDINGS, LLC,
                                                    WNDRCO HOLDINGS, LLC, QBI
  23                                                HOLDINGS, LLC, NEW QBI, LLC,
                                                    JEFFREY KATZENBERG,
  24                                                CLIFTON L. SMITH, JR., JOSEPH
                                                    BURFITT, ROBERT A. POST, JR.,
  25                                                ERIC BUEHL, and BLAKE
                                                    BARNES
  26
  27
  28

                                               1
